People v Chisholm (2015 NY Slip Op 01813)





People v Chisholm


2015 NY Slip Op 01813


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2011-04126
 (Ind. No. 2462/06)

[*1]The People of the State of New York, respondent, 
vChristopher Chisholm, appellant.


Richard L. Giampa, Bronx, N.Y., for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Nicoletta J. Caferri, and Merri Turk Lasky of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered April 20, 2011, convicting him of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the second degree, reckless endangerment in the first degree, endangering the welfare of a child, burglary in the first degree, burglary in the second degree, assault in the second degree (two counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes , 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of murder in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt as to that crime was not against the weight of the evidence (see  CPL 470.15[5]).
The Supreme Court did not improvidently exercise its discretion in consolidating the indictments pursuant to CPL 200.20(2)(b) and (4) because the defendant failed to make a convincing showing that he had both important testimony to give concerning one offense and a strong need to refrain from testifying as to the other (see People v Lane , 56 NY2d 1, 5).
The defendant was not deprived of the effective assistance of counsel, as he was provided with meaningful representation (see People v Henry , 95 NY2d 563, 565; People v Benevento , 91 NY2d 708, 712; People v Baldi , 54 NY2d 137, 146-147).
The defendant's remaining contentions are unpreserved for appellate review and, in any event, without merit.
RIVERA, J.P., SKELOS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court